Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
Rejections withdrawn.  
Allowable Subject Matter
Claims 1-13 allowed.  The following is an examiner’s statement of reasons for allowance: 
While, Szpekman teaches the following: 
1. A method of maintaining a desired level of a dispersed liquid within an occupiable semi-enclosed space having entrances and exits subjected to entry and exit of occupants to and from the occupiable semi-enclosed space (paragraph 40, 46-48), the method comprising: 
providing a liquid diffusion appliance including a liquid to be dispersed (Fig. 1, paragraph 18, sprayer and container 7) and including a controller for operating the liquid diffusion appliance to disperse the liquid into the air within the occupiable semi-enclosed space to be treated (Fig. 1, panel 6 contains components to be programmable, Fig. 3, paragraph 28, programmable controller 20), the controller of the liquid diffusion appliance being communicatively coupled to a sensor in fluid communication with the air within the occupiable semi-enclosed space to be treated, and the sensor being configured to sense the concentration of one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space to be treated (Fig. 4, element 35, paragraph 42, 40, detecting sprayed liquid concentration, claim 20, sprayed 
operating the liquid diffusion appliance to disperse the liquid into the occupiable semi-enclosed space throughout a treatment period in which the occupiable space is subjected to entry and exit of occupants to and from the occupiable semi-enclosed space (paragraph 40, on/off or increase power according to schedule and people in the room; paragraph 46-48, time and space subject to entry exit, like factory, hospital, theater, etc); 
sensing the concentration of the one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space with the sensor (Fig. 4, element 35, paragraph 42, 40, detecting sprayed liquid concentration, claim 20, sprayed liquid can be fragrance, germicide, etc, paragraph 47, can be insecticide, disinfectant, etc); and 
modifying the operation of the liquid diffusion appliance based on the concentration of the one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space to achieve a desired concentration (paragraph 40, turn on or off relay 22 based on detected concentration), 
wherein the modifying of the operation of the liquid diffusion appliance includes modifying at least one of a duty cycle level of the liquid diffusion appliance and a non-zero flow rate of the liquid to be dispersed (Szpekman teaches turning on operation of the liquid diffusion device on when an odor sensor suggests concentration is below a minimum level and turning operation off when the odor sensor suggests concentration is above a maximum level (paragraph 40), which the examiner respectfully submits, alone, also work according to configurations), and therefore the examiner respectfully submits the activation and turning on of the relay/motor based on concentration (paragraph 40) during a non-activated off interval of the relay/motor (paragraph 28-39), reads on a modification to the on and off duration intervals of the relay/motor in paragraphs 28-39 and therefore reads on a modification of duty cycle level of the device based on the concentration of the dispersed liquid.  Additionally, the examiner respectfully submits the deactivation and turning off of the relay/motor based on concentration (paragraph 40) during an activated on interval of the relay/motor (paragraph 28-39), reads on a modification to the on and off duration intervals of the relay/motor in paragraphs 28-39 and therefore reads on a modification of duty cycle level of the device based on the concentration of the dispersed liquid.). 
8. A liquid diffusion system for treating an occupiable semi-enclosed space with a dispersed liquid (paragraph 40, 46-48), the liquid diffusion system comprising: 
a liquid diffusion appliance including the liquid to be dispersed (Fig. 1, paragraph 18, sprayer and container 7); 

a sensor in fluid communication with the air in the occupiable semi-enclosed space to be treated and communicatively coupled to the controller, the sensor configured to sense the concentration of one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space to be treated throughout a treatment period in which the occupiable semi-enclosed space is subjected to entry and exit of occupants to and from the occupiable semi-enclosed space (Fig. 4, element 35, paragraph 42, 40, detecting sprayed liquid concentration, claim 20, sprayed liquid can be fragrance, germicide, etc, paragraph 47, can be insecticide, disinfectant, etc; paragraph 40, on/off or increase power according to schedule and people in the room; paragraph 46-48, time and space subject to entry exit, like factory, hospital, theater, etc), and 
wherein the controller is configured to modify at least one of a duty cycle level of the liquid diffusion appliance and a non-zero flow rate of the liquid to be dispersed (Szpekman teaches turning on operation of the liquid diffusion device on when an odor sensor suggests concentration is below a minimum level and turning operation off when the odor sensor suggests concentration is above a maximum level (paragraph 40), which the examiner respectfully submits, alone, already reads on the claim limitation because turning off the relay 22 and therefore the motor that activates spraying off modifies a current flow rate that is on (i.e., non-zero flow rate) to be off (paragraphs 23-26, 40), and therefore reads on modifying a current non-zero flow rate.  Additionally, the also work according to configurations), and therefore the examiner respectfully submits the activation and turning on of the relay/motor based on concentration (paragraph 40) during a non-activated off interval of the relay/motor (paragraph 28-39), reads on a modification to the on and off duration intervals of the relay/motor in paragraphs 28-39 and therefore reads on a modification of duty cycle level of the device based on the concentration of the dispersed liquid.  Additionally, the examiner respectfully submits the deactivation and turning off of the relay/motor based on concentration (paragraph 40) during an activated on interval of the relay/motor (paragraph 28-39), reads on a modification to the on and off duration intervals of the relay/motor in paragraphs 28-39 and therefore reads on a modification of duty cycle level of the device based on the concentration of the dispersed liquid.) based on the concentration of the one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space to be treated (paragraph 40, turn on or off relay 22 based on detected concentration). 

And, referring to claims 1, 8, Ito teaches modifying the operation of the liquid diffusion appliance based on the concentration of the one or more chemical components of the dispersed liquid to achieve a desired concentration, wherein the modifying of the operation of the liquid diffusion appliance includes modifying a flow rate of the liquid to be dispersed during at least a portion of the treatment period in which the liquid diffusion appliance is actively dispersing the liquid (claim 1, 2, 8, 34, 35, 41, “an 

Neither Szpekman nor Ito, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
wherein the controller is configured to transition the liquid diffusion appliance from an initiation phase control scheme to a maintenance phase control scheme based on the concentration of the one or more chemical components of the dispersed liquid within the occupiable semi-enclosed space, and 
wherein the initiation phase control scheme is associated with a relatively higher flow rate of the liquid to be dispersed than the maintenance control scheme. 

It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2115